210 F.2d 607
STOUT et al.v.COMMISSIONER OF INTERNAL REVENUE.
No. 11941.
United States Court of Appeals Sixth Circuit.
February 17, 1954.

Raymond A. Fox, Detroit, Mich., for petitioner.
H. Brian Holland, Kenneth W. Gemmill, Henry Kutz, Carolyn R. Just, Washington, D. C., for respondent.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record in the above appeal, we are of the view that the taxpayers have failed to carry the burden of proof in overcoming the Commissioner's determinations sustained by the Tax Court. The findings of the court are supported by substantial evidence and are not clearly erroneous. Wherefore, it is the view of this court that the decision of the Tax Court should be affirmed upon its findings of fact and upon its memorandum opinion filed January 30, 1954.


2
Affirmed.